DETAILED ACTION

Primary Examiner acknowledges Claims 1-11 are pending in this application, with Claims 1-4 and 6-8 having been currently amended, and Claims 9-11 having been newly added, by preliminary amendment on December 26, 2017. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: Specifically, Paragraph 0003 discloses references to claims - specifically Claims 1 and 5; however despite Applicant’s disclosure, the reference to specific claims is improper as the subject matter presented at the original filing may not be coextensive with the subject matter and/or order of the claims as presented upon issuing of a notice of allowance.  Consequently, appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tatkov et al. (2014/0166005).
As to Claims 1 and 5, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) comprising a gas supply device (3, “assisted breathing unit or blower unit 3 has an The conduit 6 may be heated via a heater wire (not shown) or similar to help prevent rain-out.” Para 0110), a heating wire (“heater wire” Para 0110) in the supply hose (6), characterized by that the devices are provided for carrying out a method of measuring and controlling the gas temperature (via 63, “exit port temperature sensor 63 located either at the chamber exit port 9, or located at the apparatus end (opposite to the patient end) of the delivery conduit 6. Outlet temperature sensor 63 is configured or adapted to measure the temperature of the gases stream as it exits chamber 5 (in either configuration the exit port temperature sensor 63 can be considered to be proximal to the chamber exit port 9).” Para 0116; “As the gases exit the chamber 5, the gases temperature is measured by the chamber exit port temperature sensor 63. The controller 8 is adapted to receive the temperature data measured by the chamber exit temperature sensor 63 and the data relating to the temperature of the gases entering the chamber 5 (as measured by ambient temperature sensor 60).” Para 0126; “The chamber exit temperature sensor 63 measures the temperature of the gases as they exit the chamber 5 (the gases temperature at the exit point will be substantially the same temperature as the gases in the space above the chamber contents 20). If the gases temperature as measured by the chamber exit temperature sensor 63 is not 42.degree. C., then the controller 8 determines and generates a suitable control output which alters the power to the heater plate 12 accordingly. As above, if the ambient temperature as measured by the ambient temperature sensor 60 changes, this can be fed back to the controller 8 and the outputs altered as appropriate using a P.I.D. control algorithm or similar.” Para 0129; “The output temperature at the chamber outlet is measured by outlet temperature sensor 63, and the temperature loss will be `seen` by the controller 8 as it records a drop in temperature at the chamber outlet. The controller 8 will increase the power to the heater plate 12 to compensate for this (with a corresponding increase in heater plate temperature measured by the heater plate temperature sensor 62). The effect of this increase in power is to increase the heat transfer ratio from water to gas and the partial water pressure of gas inside the chamber, and consequently there is an increase in the dew point temperature.” Para 0144), wherein a gas (air, “Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110) is supplied by a gas supply device (3) connected to the patient via a supply hose (6) wherein the supply hose (6) has a heated wire (“heater wire” Para 0110) and wherein the heating power of the heating wire is electronically controlled (via 8 specifically 8b as connected to 63, “A central controller or control system 8 is located in either the blower casing (controller 8a) or the humidifier base unit (controller 8b).” Para 0110).
Regarding the concept of estimation, Tatkov discloses the historical use of estimation whereby “In order to achieve delivery of the gases to the patient at the correct temperature and humidity, it is necessary either to measure or sense the gases characteristics at the point of delivery, or to calculate or estimate the gases characteristics at the point of delivery from measurements taken from elsewhere in the system. In order to directly measure the gases parameters at the point of delivery, sensors must be located at or close to the point of delivery--either at the end of the patient conduit or within the interface. Sensors located at or close to the point of gases delivery will give the most accurate indication of the gases state.” (Para 
In addition to a historical analysis of the concepts of estimation the medical device of Tatkov also performs features of estimation, specifically Tatkov discloses “The convective heat loss can also be estimated by measuring flow intensity or turbulence intensity (or both) over the chamber. This can be achieved using thermal, laser or sonic anemometry, with sensors mounted on the equipment (e.g. the humidifier base unit 21) so as to measure the flow or turbulence intensity at or close to the humidifier chamber 5.” (Para 0150) by the utilization of “the heater plate temperature, the heater plate duty cycle, the heater plate power, the duty cycle of the heated tube, or the heated tube power can be used for estimation of the convective heat losses.” (Para 0160) to modulate the power and effectively resistance supplied to the heated wire thus modulating the temperature output of the heated wire. 

As to Claim 6, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) having a microprocessor (8 specifically 8b as connected to 63, “A central controller or control system 8 is located in either the blower casing (controller 8a) or the humidifier base unit (controller 8b).” Para 0110), a memory (“a target value of said chamber gases outlet temperature is reached and the corresponding heater plate temperature is higher than a set value stored in the memory of said controller for a given pre-set time period, said controller assesses that said humidifier unit is experiencing high convective heat loss and determines said control output according to an altered or different rule set, mathematical formula or look-up table.” (Para 0051, also see “memory” Paras 0052, 0053, 0059, 0061, 0070, 0090, 0140, 0146, and 0166) and software (“The data is gathered under a number of condition ranges that will typically be encountered in use, with the pre-measured (pre-set) data then being loaded as integral software or hardware into the controller 8 for the production systems, or as data to be used in e.g. a fuzzy logic algorithm for humidity control.” Para 0123). 
As to Claim 4, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110).  By convention, atmospheric air contains 20% oxygen; thus, air is an “oxygen-containing gas mixture”. 
As to Claims 8 and 11, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109); thus the invention of Tatkov is a respiratory apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov et al. (2014/0166005) in view of Ott et al. (5,411,474).
As to Claims 7 and 10, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109); yet, Tatkov does not expressly disclose the utilization of the medical device for an insufflator for laparoscopy. 
Ott (Figure 1) teaches a similar construction of the medical device of Tatkov including the features of a gas supply device (1, “insufflator” Column 5, Lines 40-60), a gas supply hose 
Regarding the application of this device for laparoscopy, Ott teaches “The method and apparatus of this invention can be utilized for many medical procedures requiring the provision of heated and humidified gas. … The gas is chosen according to the procedure to be performed and can be any medically useful gas, such as carbon dioxide, oxygen, nitrous oxide, argon, helium, nitrogen and room air and other inert gases. Preferable gases for endoscopy are carbon dioxide and nitrous oxide. A combination of the above gases can also be used, i.e., 100% of a single gas need not be used. The procedure is preferably endoscopy such as laparoscopy, colonoscopy, gastroscopy, bronchoscopy, and thoracoscopy. However, it may also be utilized for providing heated and humidified oxygen for breathing, for example, or to administer anesthesia. In particular, the compact size of the apparatus and its use of a battery as a source of power make the invention portable and thus suitable for uses requiring portability.” (Column 10, Lines 50-65).  Thus, the application of the recited invention is suitable for any medical procedure requiring heated and humidified gas to be supplied to a patient internally.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of Tatkov to be utilized as an insufflator for laparoscopy, as taught by Ott to be a known construction suitable for imparting heated and humidified gas to a patient necessitating an internal medical procedure.  

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov et al. (2014/0166005) in view of Fleckenstein et al. (2014/0050951). 
As to Claims 2 and 3, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) utilizing a feedback control system to estimate the convective heat loses within the gas supply hose (“The chamber exit temperature sensor 63 measures the temperature of the gases as they exit the chamber 5 (the gases temperature at the exit point will be substantially the same temperature as the gases in the space above the chamber contents 20). If the gases temperature as measured by the chamber exit temperature sensor 63 is not 42.degree. C., then the controller 8 determines and generates a suitable control output which alters the power to the heater plate 12 accordingly. As above, if the ambient temperature as measured by the fed back to the controller 8 and the outputs altered as appropriate using a P.I.D. control algorithm or similar.” Para 0129). Yet, Tatkov does not expressly disclose the concept of mathematical estimation utilizing “state observer” or more specifically a “Luenberger observer”. 
Fleckenstein teaches a mathematical control system for calculating the temperature within a device (Abstract) wherein the thermal resistance of the heater will be modulated (Para 0010) as a function of an estimation (Paras 0018, 0035, 0036) performed by means of a “regulatory observer 20 is designed as a Luenberger observer… for the purpose of minimizing a starting-value or offset error” (Para 0038), whereby thermal modeling “reflects the feedback of the temperature measurement signal” (Para 0039). The resultant effect provides a computational analysis of temperature modulation as directed by feedback control.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the feedback control of the device of Tatkov to use any algorithmic mathematical, including but not limited to the claimed Luenberger state observer, as taught by  Fleckenstein to be a known computational analysis suitable for providing control of feedback systems. 
As to Claim 9, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) utilizing gas in the form of gas air (“Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110).  By convention, atmospheric air contains 20% oxygen; thus, air is an “oxygen-containing gas mixture”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pujol (2013/0073013) and McKown et al. (5,553,622) disclose additional automatic temperature control systems for a patient circuit having a heated wire whereby the control of the temperature is a function of feedback through estimation; yet, does not expressly the specific mathematical estimation module is a Luenberger state observer.
Maceratini et al. (2002/0000783) discloses an additional feedback control system utilizing a Luenberger state observer; yet, the application is not for temperature but rather motor speed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785